                Case 1:09-cv-01912-RA-SDA Document 284 Filed 04/15/20 Page 1 of 2




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                      DANIEL G. SAAVEDRA
Corporation Counsel                             100 CHURCH STREET                                            Senior Counsel
                                                NEW YORK, NY 10007                                   phone: (212) 356-0892
                                                                                                        fax: (212) 356-3509
                                                                                             e-mail: dsaavedr@law.nyc.gov


                                                                            April 14, 2020


        BY ECF
        Honorable Ronnie Abrams
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                 Re:   Samuel Small v. City of New York, et al., 09 Civ. 1912 (DAB)(SDA)

        Your Honor:

                I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel for the
        City of New York, and the attorney assigned to the defense of the above-referenced matter. The
        parties write to respectfully request an extension of time to submit certain pre-trial submissions
        presently due on April 15, 2020.

                By way of background, plaintiff Samuel Small alleges that the defendants violated his
        constitutional rights on three occasions while he was a New York City Department of Correction
        (“DOC”) detainee. On March 27, 2020, the Court endorsed the parties proposed deadlines for
        pretrial filings. See Docket Entry No. 279.

                Since that time, the parties have endeavored to craft joint filings pursuant to the Court’s
        Individual Rules and Practices. However, the current public health crisis and the attendant social
        distancing requirements have slowed this process. The parties, therefore, respectfully request
        permission to file the following documents on April 22, 2020: the Joint Pre-Trial Statement, the
        Joint Proposed Voir Dire, the Joint Proposed Jury Charge, and the Joint Proposed Verdict Sheet.
        The parties anticipate filing motions in limine on April 15, 2020 and responding to the same by
        May 6, 2020, in accordance with the previously agreed upon schedule. As such, this extension of
        time should not impact any other deadlines in this matter.
      Case 1:09-cv-01912-RA-SDA Document 284 Filed 04/15/20 Page 2 of 2



             Defendants thank the Court for its consideration of this request.

                                                           Respectfully submitted,



                                                           _________________________
                                                           Daniel Guillermo Saavedra
                                                           Senior Counsel


cc:   BY ECF
      Counsel for Plaintiff




                              Application granted.

                              SO ORDERED.

                                              _________________
                                              Hon. Ronnie Abrams
                                              4/15/2020




                                             -2-
